441 F.2d 654
Erlinda Silang DAGDAGAN, Petitioner,v.DISTRICT DIRECTOR OF the UNITED STATES IMMIGRATION ANDNATURALIZATION SERVICE, Respondent.
No. 26874.
United States Court of Appeals, Ninth Circuit.
April 23, 1971.

Robert Samoran (argued), Arthur D. Cohen, Los Angeles, Cal., for petitioner.
Dzintra I. Janavs (argued), Asst. U.S. Atty., Robert L. Meyer, U.S. Atty., Federick M. Brosio, Jr., Chief, Civil Div., Los Angeles, Cal., Stephen N. Suffin, Atty., San Francisco, Cal., Joseph Sureck, Reg. Director, I.N.S., San Pedro, Cal., John N. Mitchell, U.S. Atty. Gen., Washington, D.C., for respondent.
Before MERRILL, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
Petitioner complains of the refusal of the Special Inquiry Officer and the Board of Immigration Appeals to grant her a full year within which to make voluntary departure.  We find no abuse of discretion.


2
Affirmed.